 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 CARLOS GONZALEZ, an individual,                       CASE NO. 1:18-cv-01727-JLT

12                  Plaintiff,                           [PROPOSED] ORDER ON JOINT
                                                         STIPULATION TO MODIFY THE
13          vs.                                          COURT’S MARCH 21, 2019
                                                         SCHEDULING ORDER
14 CLEAN HARBORS BUTTONWILLOW,
   LLC, a Massachusetts Corporation; and DOES
15 1 through 20, inclusive,

16                  Defendant.
17

18          The parties have stipulated to amend the case schedule. (Doc. 29) They report that they are
19 unable to complete discovery due to “the schedules of the witnesses, the availability of the witnesses

20 during the holidays and the trial calendars of plaintiff’s and defendant’s counsel.” Id. at 2. The Court

21 notes that except for exchanging initial disclosures, little discovery occurred in this case for nearly

22 five months (Doc. 25 at 2). When the Court learned of this, it reminded counsel “of their obligation

23 to complete all discovery within the time frames set forth in the Scheduling Order.” (Doc. 26)

24 Despite this, it appears no discovery occurred between October 28 and the date of the filing of the

25 stipulation a month later. (Doc. 29) Though counsel conclude they have acted diligently, the Court

26 is hard-pressed to agree.
27          Nevertheless, the Court will grant this stipulation to amend the case schedule only because
28

     [PROPOSED] ORDER ON JOINT STIPULATION REGARDING EXTENDING THE EXPERT AND NON-EXPERT
                                      DISCOVERY DEADLINE
 1 it appears that failure to do so would work a significant hardship on the parties. However, the Court

 2 will not entertain any further requests to amend the case schedule. The parties SHALL complete all

 3 needed discovery within the new deadlines, or the Court will understand that they have decided that

 4 further discovery is unneeded. Thus, the Court ORDERS:

 5              1. The stipulation is GRANTED, and the case schedule is amended as follows:

 6                       a. The parties SHALL complete all non-expert discovery no later than February

 7                           3, 2020 and all expert discovery no later than May 16, 2020;

 8                       b. The parties SHALL make their expert disclosures no later than March 7, 2020

 9                           and rebuttal expert disclosures no later than April 4, 2020.

10 No other amendments to the case schedule are authorized.1

11
     IT IS SO ORDERED.
12

13
           Dated:       November 26, 2019                                 /s/ Jennifer L. Thurston
                                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27
     1
         The Court presumes counsel considered that these new deadlines in light of the remaining deadlines and decided no
28 amendment to the other dates were needed.
                                                                 2
     [PROPOSED] ORDER ON JOINT STIPULATION REGARDING EXTENDING THE EXPERT AND NON-EXPERT
                                      DISCOVERY DEADLINE
